EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathaniel Perkins on March 18, 2022.

The application has been amended as follows: 
Claims 9 and 10 have been canceled. 
In claim 11, “water pipeline” in line 2 has been replaced with ---water and electricity pipeline---.

Reasons for Allowance
Claims 1, 8, and 11 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a multifunctional seedling culturing apparatus as claimed in detail, especially the features of a ventilating board disposed on the vertical support and configured to implement heat dissipation, air exhaustion and cooling through a series connection; and a plurality of lamp panels disposed on the frame, wherein each of the plurality of lamp panels is parallel or substantially parallel to each other; is further parallel or substantially parallel to the top support; and is 
Visser (WO 2013/165248) discloses a similar multifunctional seedling culturing apparatus. However, Visser lacks the combination of limitations as discussed above. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643